

EXHIBIT A


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT AND LAWS OR, SUBJECT TO SECTION 5.3 HEREOF, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.


WARRANT TO PURCHASE STOCK


Issuer: American Standard Energy Corp. a Delaware corporation
Number of Shares: ______, subject to adjustment
Class of Stock: Common Stock
Exercise Price: $3.50, subject to adjustment
Issue Date: December 22, 2010
Expiration Date: April 17, 2011


         FOR THE AGREED UPON VALUE of $1.00, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
this Warrant is issued to ____________________________ (together with its
successors and permitted assigns, "Holder") by American Standard Energy Corp., a
Delaware corporation (the "Company").


         Subject to the terms and conditions hereinafter set forth, the Holder
is entitled upon surrender of this Warrant and the duly executed Notice of
Exercise form annexed hereto as Appendix 1 ("Notice of Exercise"), at the
principal office of the Company, 4800 North Scottsdale Road, Suite 1400,
Scottsdale, AZ 85251 or such other office as the Company shall notify the Holder
of in writing, to purchase from the Company up to _________________________
fully paid and non-assessable shares (the "Shares") of the Company's common
stock, ("Common Stock") at a purchase price per Share of Three Dollars and
Twenty-Five Cents ($3.25) (the "Exercise Price"). This Warrant may be exercised
in whole or in part at any time and from time to time until 5:00
PM, Eastern time, on the Expiration Date, and shall be void thereafter. Until
such time as this Warrant is exercised in full or expires, the Exercise Price
and the Shares are subject to adjustment from time to time as hereinafter
provided.


ARTICLE 1. EXERCISE.


                  1.1      Method of Exercise. Holder may exercise this Warrant
by delivering a duly executed Notice of Exercise to the principal office of the
Company.


                  1.2      Delivery of Certificate and New Warrant. Promptly
after Holder exercises or converts this Warrant, the Company shall deliver to
Holder certificates for the Shares acquired and, if this Warrant has not been
fully exercised or converted and has not expired, a new Warrant representing the
right to purchase the Shares not so acquired.

 
1

--------------------------------------------------------------------------------

 


                  1.3      Replacement of Warrants. On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Company at its expense shall execute and deliver, in lieu of this
Warrant, a new warrant of like tenor.


ARTICLE 2. ADJUSTMENTS TO THE SHARES.


                  2.1      Stock Dividends, Splits, Etc. If the Company declares
or pays a dividend on the outstanding shares of Common Stock, payable in Common
Stock or other securities, or subdivides the outstanding Common Stock into a
greater amount of Common Stock, then upon exercise of this Warrant, for each
Share acquired, Holder shall receive, without cost to Holder, the total number
and kind of securities to which Holder would have been entitled had Holder owned
the Shares of record as of the date the dividend or subdivision occurred.


                  2.2      Reclassification, Exchange or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. The Company or its successor shall promptly issue to Holder a new
Warrant for such new securities or other property. The new Warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Exercise Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Section 2.2
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events.


                  2.3      Adjustments for Combinations, Etc. If the outstanding
shares of Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Exercise Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.


                  2.4      No Impairment. The Company shall not, by amendment of
its Certificate of Incorporation or by-laws, or through a reorganization,
transfer of assets, consolidation, merger, dissolution, issue, or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed under this
Warrant by the Company, but shall at all times in good faith assist in carrying
out of all the provisions of this Article 2 and in taking all such action as may
be necessary or appropriate to protect Holder's rights under this Article
against impairment.

 
2

--------------------------------------------------------------------------------

 


                  2.5      Fractional Shares. No fractional Shares shall be
issuable upon exercise or conversion of the Warrant and the number of Shares to
be issued shall be rounded down to the nearest whole Share. If a fractional
Share interest arises upon any exercise or conversion of this Warrant, the
Company shall eliminate such fractional Share interest by paying Holder an
amount computed by multiplying such fractional interest by the Fair Market Value
of one Share.


                  2.6      Certificate as to Adjustments. Upon each adjustment
of the Exercise Price, number of Shares or class of security for which this
Warrant is exercisable, the Company at its expense shall promptly compute such
adjustment, and furnish Holder with a certificate of its chief financial officer
setting forth such adjustment and the facts upon which such adjustment is based.
The Company shall, upon written request, furnish Holder a certificate setting
forth the Exercise Price, number of Shares and class of security for which this
Warrant is exercisable in effect upon the date thereof and the series of
adjustments leading to such Exercise Price, number of Shares and class of
security.


ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.


                  3.1      Representations and Warranties. The Company hereby
represents and warrants to the Holder as follows:


                           (a)      All Shares which may be issued upon the due
exercise of this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.


                           (b)      The Company covenants that it shall at all
times cause to be reserved and kept available out of its authorized and unissued
shares such number of shares of its Common Stock and other securities as will be
sufficient to permit the exercise in full of this Warrant and the conversion or
exchange of such Common Stock into or for such other securities.


                  3.2      Notice of Certain Events. If the Company proposes at
any time (a) to declare any dividend or distribution upon any of its Common
Stock, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend; (b) to offer for subscription pro rata to the holders
of Common Stock any additional shares of stock of any class or series or other
rights; (c) to effect any reclassification or recapitalization of any of its
Common Stock; or (d) to merge or consolidate with or into any other corporation,
or sell, lease, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up, then, in connection with each such event, the
Company shall give Holder (1) at least 10 days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of securities of the
Company shall be entitled to receive such dividend, distribution or rights) or
for determining rights to vote, if any, in respect of the matters referred to in
(c) and (d) above; and (2) in the case of the matters referred to in (c) and (d)
above at least 10 days prior written notice of the date when the same will take
place (and specifying the date on which the holders of securities of the Company
will be entitled to exchange their securities of the Company for securities or
other property deliverable upon the occurrence of such event).

 
3

--------------------------------------------------------------------------------

 


ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE HOLDER.


                  4.1      Purchase for Own Account. This Warrant and the Shares
to be acquired upon exercise hereof will be acquired for investment for Holder's
account, not as nominee or agent, and not with a view to sale or distribution in
violation of applicable federal and state securities laws.


                  4.2      Investment Experience. Holder understands that the
purchase of this Warrant and the Shares covered hereby involves substantial
risk. Holder (a) has experience as an investor in unregistered securities, (b)
has sufficient knowledge and experience in financial and business affairs that
it evaluate the risks and merits of its investment in this Warrant and the
Shares, and (c) can bear the economic risk of such Holder's investment in this
Warrant and the Shares.


                  4.3      Accredited Investor. Holder is an "accredited
investor" as such term is defined in Regulation D under the Securities Act of
1933, as amended.


ARTICLE 5. MISCELLANEOUS.


                  5.1      Automatic Conversion upon Expiration. In the event
that, upon the Expiration Date, the Fair Market Value of one Share (or other
security issuable upon the exercise hereof) is greater than the Exercise Price
in effect on such date, then this Warrant shall automatically be deemed on and
as of such date to be converted pursuant to Section 1.2 above as to all Shares
(or such other securities) for which it shall not previously have been exercised
or converted, and the Company shall promptly deliver a certificate representing
the Shares (or such other securities) issued upon such conversion to the Holder.


                  5.2      Legends. This Warrant and the Shares shall be
imprinted with a legend in substantially the following form:


               “THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”

 
4

--------------------------------------------------------------------------------

 


                  5.3      Compliance with Securities Laws on Transfer. This
Warrant and the Shares may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company).


                  5.4      Notices. All notices and other communications from
the Company to the Holder, or vice versa, shall be deemed delivered and
effective when given personally, or mailed by first-class registered or
certified mail, postage prepaid, or sent via reputable overnight courier
service, fee prepaid, at such address as may have been furnished to the Company
or the Holder, as the case may be, in writing by the Company or such holder from
time to time.


                  5.6      Waiver. This Warrant and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.


                  5.7      Attorneys Fees. In the event of any dispute between
the parties concerning the terms and provisions of this Warrant, the party
prevailing in such dispute shall be entitled to collect from the other party all
costs incurred in such dispute,  including reasonable attorneys' fees.


                  5.8      Governing Law. This Warrant shall be governed by and
construed in accordance with the laws of the State of Arizona, without giving
effect to its principles regarding conflicts of law.


                  5.9      No Rights as a Shareholder. Except as specifically
provided in this Warrant, Holder shall have no rights as a shareholder of the
Company in respect of the Shares issuable hereunder unless and until Holder
exercises this Warrant as to all or any of such Shares.


                  [REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 
5

--------------------------------------------------------------------------------

 

         IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase
Stock to be executed as an instrument under seal by its duly authorized
representative as of the date first above written.


ATTEST:
 
"COMPANY"
         
American Standard Energy Corp.
     
By:
 
By:
  
 
  
Name:
 
Name: Scott Feldhacker
Title:
  
Title: Chief Executive Officer


 
6

--------------------------------------------------------------------------------

 

APPENDIX 1


NOTICE OF EXERCISE


         1.       The undersigned hereby elects to purchase_______ shares of the
common stock of the Company pursuant to Section 1.1 of the attached Warrant, and
tenders herewith payment of the Exercise Price of such shares in full.


         2.       Please issue a certificate or certificates representing said
shares in the name of the undersigned or in such other name as is specified
below:


  
(Name)
 
  
 
  
(Address)



         3.       The undersigned represents it is acquiring the shares solely
for its own account and not as a nominee for any other party and not with a view
toward the resale or distribution thereof except in compliance with applicable
securities laws.


  
(Signature)



____________________
(Date)

 
7

--------------------------------------------------------------------------------

 